Bell, Chief Judge.
In these cases plaintiff, a former employee of the defendants, sought the recovery of severance pay. Summary judgments were granted to each defendant. Plaintiff filed separate notices of appeal.
The facts shown in support of the motions, which are not controverted by plaintiff, reveal that plaintiff had no right to receive severance pay from either of the defendants. Prior to July 1, 1973, plaintiff was employed by defendant Sohio. On that date defendant Petrofina purchased certain assets of defendant Sohio which included an Atlanta warehouse where plaintiff was employed. More than six months after the sale defendant Fina discharged the plaintiff. Plaintiff had no written or oral contract of employment with either of the defendants. In the absence of a binding contract which provided for severance pay, no right to severance pay exists. Webb v. Warren Co., 113 Ga. App. 850 (149 SE2d 867). There is also no merit to the argument that plaintiff was a third-party beneficiary under the sales agreement between the defendants. The contract provided in part that Sohio *178would pay severance pay to employees released by Fina within three months after the closing date of the sale, which was July 1, 1973. The evidence is clear and unequivocal that plaintiffs employment was terminated by Fina more than three months after the closingxlate.
Submitted September 20, 1976
Decided October 25, 1976.
Richard L. Powell, for appellant.
King & Spalding, H. Lamar Mixson, Joseph B. Haynes, Alston, Miller & Gaines, Franklin R. Nix, for appellees.
Judgments for defendants under these facts were demanded.

Judgments affirmed.


Clark and Stolz, JJ., concur.